Exhibit 10.6(c)
AMENDMENT NUMBER 1
TO THE
EMPLOYMENT AGREEMENT
BETWEEN DOUGLAS FALCONE
AND TRM CORPORATION
WHEREAS, TRM Corporation (“TRM” or the “Company”) entered into an Employment
Agreement (the “Agreement”) with Douglas Falcone (the “Employee”) effective as
of April 18, 2008; and
WHEREAS, the parties acknowledge that Section 409A of the Internal Revenue Code
(the “Code”), as enacted under the American Jobs Creation of 2004 (“AJCA”), made
certain changes with regard to the manner in which certain forms of nonqualified
deferred compensation may be paid to employees, including the payment of
severance benefits and the continuation of COBRA benefits; and
WHEREAS, the parties also acknowledge that if the provisions of Section 409A are
not satisfied, the Employee may be subject to adverse tax consequences including
immediate taxation, a 20% excise tax and underpayment of interest penalties; and
WHEREAS, the parties have operated in good faith compliance with Section 409A
since the Agreement became effective in April, 2008; and
WHEREAS, the parties wish to amend the Agreement effective as of December 1,
2008.
NOW, THEREFORE, TRM and the Employee hereby agree to amend the Agreement as
follows:

1.   Severance Benefits.

  a.   For Installment Payments. Notwithstanding any provisions in the Agreement
to the contrary, to the extent that the Agreement provides for payment of
severance benefits over a period of time, all severance benefits will be paid in
accordance with the normal payroll cycles of the Company, which dates will be
deemed to be “fixed payment dates” for purposes of satisfying Section 409A. All
severance benefits will commence to be paid within 30 days after execution of a
Severance Agreement and General Release (a “Release”), and the expiration of any
revocation period. In no event will the severance benefit commence to be paid
more than 21/2 months after the end of the Employee calendar year in which a
Separation from Service occurs, provided the Employee executes and returns the
Release within the applicable time limitations contained in the Agreement, this
Amendment or any Release, without revocation of the Release.         If the
period during which the Employee has discretion to consider and revoke the
Release straddles two taxable years of the Employee, then the Company shall make
the payments to which the Employee is entitled under Section 1(a) in the second
of such taxable years, regardless of the taxable year during which the Employee
actually delivers the executed Release to the Company.     b.   For Lump Sum
Payments. Notwithstanding any provisions in the Agreement to the contrary, all
severance benefits attributable to any Bonus Payments will be paid in a single
lump sum cash payment on the anniversary date of the Separation from Service.  
  c.   COBRA Benefits. The Company has agreed to continue to provide medical
coverage. For purposes of clarification, the Company agrees to pay for 100% of
the cost of COBRA benefits for the Employee, and any spouse or dependents, for a
period of 12 months following a Separation from Service.

     At the end of the period in which the Company is paying 100% of the cost of
COBRA benefits, the Employee may continue COBRA benefits for the full period in
which COBRA rights exist for the Employee, and any dependents, including the
extension of COBRA coverage for any subsequent events.

2.   Good Reason Termination. Sections 2.1(d) and 2.2(a) provide that the
Employee is entitled to voluntary resignation for “Good Reason”. The parties
hereby agree that the following provisions will apply to





--------------------------------------------------------------------------------



 



    permit the Employee to terminate employment for “Good Reason” under the
terms of the Employment Agreement:

  a.   The Employee may terminate employment for “Good Reason”, which is defined
to include:

  i.   An involuntary reduction in base salary.     ii.   A requirement that the
Employee work outside of the Geographic Scope in the Agreement (i.e., within 60
miles of the Philadelphia office).

  b.   The Employee’s Separation from Service will be “treated” as an
involuntary termination if the following "safe harbor” rules are satisfied:

  i.   The Employee must provide notice of the existence of the Good Reason
condition within a period not to exceed 30 days of its initial existence.     v.
  The Company will be provided a period of 30 days during which it may remedy
the condition entitling the Employee to terminate employment for Good Reason.  
  vi.   The Employee must Separate from Service within a limited period of time,
not to exceed 60 days following the reason for the Good Reason termination.    
vii.   The amount, time and form of payment upon a voluntary Separation from
Service for Good Reason must be identical to the amount, time and form of
payment upon an involuntary termination under the Agreement.

3.   Section 409A Compliance for Benefit Payments. The parties acknowledge that
the payment of some or all of the above severance benefits may be considered to
be a form of nonqualified deferred compensation benefits subject to Section 409A
of the Code. In recognition of this fact, the parties hereby agree and confirm
as follows:

  a.   Notwithstanding any provisions of this Release to the contrary, in no
event will any cash severance benefits generally be paid, or commence to be paid
for any periodic payments, more than 21/2 months after the end of the calendar
year in which a Separation from Service occurs.     b.   The parties acknowledge
that the continuation of benefits under COBRA and other benefits will be
incurred and paid by the December 31 of the second calendar year following the
calendar year in which a Separation from Service occurs.     c.   Continuation
of any other benefits must generally be incurred and paid by December 31 of the
second calendar year following the calendar year in which a Separation from
Service occurs to comply with Section 409A of the Code.

4.   Payment. Whenever a payment under the Agreement, this Amendment or any
Release specifies a payment period with reference to a number of days (e.g.,
“payment will be made within 30 days after a Separation from Service”), the
actual date of payment within the specified period will be within the sole
discretion of the Company.   5.   Section 409A Compliance. It is intended that
the Agreement and this Amendment will comply with Section 409A of the Code (and
any regulations and guidelines issued thereunder) to the extent the Agreement is
subject thereto, and the Agreement will be interpreted on a basis consistent
with such intent. If any additional amendments to the Agreement are necessary
for the Agreement to comply with Section 409A, the parties will negotiate in
good faith to amend the Agreement in a manner that preserves the original intent
of the parties to the extent reasonably possible. No action or failure to act,
pursuant to this Section 5, will subject the Company to any claim, liability, or
expense, and the Company will not have any obligation to indemnify or otherwise
protect the Employee from the obligation to pay any taxes pursuant to
Section 409A of the Code.       For all purposes under this Agreement, reference
to the Employee’s “Termination of Employment” (and corollary terms) with the
Company will be construed to refer to a “Separation from Service” (as determined
under Treas. Reg. Section 1.409A-1(h), as uniformly applied by the Company) with
the Company.





--------------------------------------------------------------------------------



 



    With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code: (i) the right to reimbursement or in-kind benefits will not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year will not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause; (ii) will not be violated without regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments will be made on or before the last day of the
Employee’s taxable year following the taxable year in which the expense was
incurred.   6.   Delay in Payment For Specified Employees.

  a.   Delay in Payment for Specified Employees. To the extent that any Employee
is determined to be a Specified Employee of the Company or any Related Entity,
in no event will any of the above severance benefits be made within 6 months
after the Employee’s Separation from Service, except as permitted below. Any and
all payments that are not permitted to be made within such 6 month period will
be delayed until the 15th day of the 7th month after a Separation from Service
occurs and will retroactively be paid to make the Employee whole for any lost
benefits. All delayed payments will be made after the expiration of the 6 month
period, with interest at a rate equal to the prime rate as determined as of the
first day of the month after a Separation from Service occurs, plus 2%.     b.  
Exception for Specified Employees. Notwithstanding any provision in the
Agreement or this Amendment to the contrary, in accordance with the Final
Regulations issued under Section 409A of the Code, to the extent that the
severance benefits to a Specified Employee do not exceed the lesser of the
Specified Employee salary for the past 2 years or the Section 401(a)(17)
compensation limitations (i.e., $230,000 in 2008 and $245,000 in 2009), such
amount will be paid within the 6 month period of time during which benefits may
generally not be paid to Specified Employees. To the extent benefits exceed such
limitations (which is a maximum of $460,000 in 2008 and $490,000 in 2009), the
balance of any payments will be made following the expiration of the 6 month
period following a Separation of Service in a single lump sum payment on the
15th day of the 7th month following a Separation from Service, with interest as
specified in Section 6(a) above, for the delay in making payments.

7.   General Definitions.

  a.   “Disability” means an Employee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment, which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by an
independent third party physician, selected within the discretion of the
Company. The determination of whether an Employee is Disabled will be determined
by the Company, in its sole discretion, but subject to the provisions of
Section 409A.     b.   “Key Employee” means an employee as described in Section
416(i) of the Code, determined without regard to Section 416(i)(5) thereof. For
purposes of this provision, a Key Employee is an officer earning more than
$150,000 in 2008 and $160,000 in 2009, (with a limit of no more than 50
employees, or if less, the greater of 3 or 10% of all employees being treated as
officers); a 5% owner; or a 1% owner having annual compensation of more than
$150,000. All amounts will automatically be increased as provided under the Code
for cost of living or other changes.     c.   “Separation from Service” means an
Employee is no longer employed by the Company on account of a Separation from
Service, retirement, disability or death. Consistent with the Final Treasury
Regulation, or any subsequent guidance under Section 409A of the Code, no
Separation from Service will occur if an Employee continues to perform services
as a consultant or an employee in excess of any amount of time permitted under
such guidance.

  i.   Leave of Absence. For purposes of Section 409A, the employment
relationship is treated as continuing in effect while an Employee is on military
leave, sick leave, or other bona fide leave of absence, as long as the period of
leave does not exceed 6 months, or if longer, as long as an Employee’s right to
reemployment with the Company





--------------------------------------------------------------------------------



 



      is provided either by statute or contract. Otherwise, after a 6 month
leave of absence, the employment relationship if deemed terminated.     ii.  
Part-Time Status. Whether or not a termination of employment occurs is
determined based upon all facts and circumstances. However, in the event that
services provided by an Employee are insignificant, a Separation from Service
will be deemed to have occurred. For purposes of Section 409A, if an Employee is
providing services to the Company at a rate that is at least equal to 20% of the
services rendered, on average, during the immediately preceding 3 full calendar
years of employment (or such lesser period), and the annual compensation for
such services is at least 20% of the average annual compensation earned during
the final 3 full calendar years of employment (or such lesser period), no
termination will be deemed to have occurred since such services are not
insignificant.     iii.   Consulting Services. Where an Employee continues to
provide services to the Company or any Related Entities in a capacity other than
as an employee, a Separation from Service will not be deemed to have occurred if
an Employee is providing services at an annual rate that is 50% or more of the
services rendered, on average, during the immediately preceding 3 full calendar
years of employment (or such lesser period) and the annual remuneration for such
services is 50% or more of the annual remuneration earned during the final 3
full calendar years of employment (or such lesser period).

  d.   “Specified Employee” means a Key Employee who is employed by any employer
which has its stock publicly traded on an established securities market. For
purposes of the Agreement, the “Specified Employee Identification Date” will be
each December 31, and the “Specified Employee Effective Date” will be the
following April 1. Specified Employees will be determined by the Company on an
annual basis for purposes of all nonqualified deferred compensation plans and
any other programs in accordance with the provisions of Section 409A of the
Code.

8.   Consequences of Violating Section 409A. The Employee will be informed that
in the event of any violation of Section 409A of the Code, severance and other
payments may be subject to income taxes, a 20% excise tax, and underpayment of
interest penalties. However, the Agreement and this Amendment are intended to
comply with Section 409A and will be interpreted consistent with the provisions
of Section 409A.   9.   General Release. The terms of the Agreement require the
Employee to execute a Release, as a condition precedent to the payment of
severance benefits. In order to avoid negotiation of a Release at the time of
any Separation from Service, the parties agree to abide by the terms of the
Release, as attached hereto this Amendment, for purposes of any future
terminations.   10.   Withholding of Taxes. The Company will deduct from all
severance payments made to any Employee all applicable federal, state or local
taxes required by law to be withheld from such payments.   11.   No Other
Changes. No provisions of this Amendment Number 1 will otherwise change the
obligations of the parties under the Agreement, and all other provisions of the
Agreement will continue to apply. The purpose of this Amendment is to confirm
that all payments will satisfy Section 409A of the Code, and to avoid any
adverse tax consequences to the Employee.

IN WITNESS WHEREOF, the parties have hereto executed this Amendment effective as
of December 1, 2008.

                 
 
          TRM CORPORATION
 
               
Date:
  December 30, 2008       BY:.   /s/ Richard B. Stern
 
Richard B. Stern
 
              President & CEO
 
               
Date:
  December 30, 2008           /s/ Douglas B. Falcone              
 
          Douglas B. Falcone

